         Case 3:19-cv-00516-SDD-SDJ             Document 52       12/07/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA


 CYNTHIA SPOON, SOPHIA COOK-
 PHILLIPS, and ERIC MOLL,
                                                        Case No. 3:19-cv-00516-SDD-SDJ
                Plaintiffs,

         v.

 BAYOU BRIDGE PIPELINE LLC, et al.,

                Defendants.



               PLAINTIFFS’ MOTION FOR SCHEDULING CONFERENCE

       Plaintiffs Cynthia Spoon, Sophia Cook-Phillips, and Eric Moll move this Court to set a

scheduling conference in this case under Federal Rules of Civil Procedure 16(b) and 26(f) and

Local Rule 16(a)(1).

       The Court canceled the previously scheduled conference because not all Defendants had

made an appearance in the case. (ECF No. 37.) For reasons further discussed in the supporting

memorandum, Plaintiffs move the Court to issue an order setting a scheduling conference for the

parties and a deadline for submission of the Rule 26(f) joint status report.
Case 3:19-cv-00516-SDD-SDJ    Document 52       12/07/20 Page 2 of 2




                     Respectfully submitted,


                     /s/ Eric A. Foley
                     James W. Craig, La. Bar No. 33687
                     Emily M. Washington, La. Bar No. 34143
                     Eric A. Foley, La. Bar No. 34199

                     Roderick & Solange MacArthur Justice Center
                     4400 S. Carrollton Ave.
                     New Orleans, LA 70119
                     (504) 620-2259 (p)
                     (504) 208-3133 (f)

                     jim.craig@macarthurjustice.org
                     emily.washington@macarthurjustice.org
                     eric.foley@macarthurjustice.org

                     Attorneys for Plaintiffs




                                                                       2
